Citation Nr: 1612996	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been submitted sufficient to reopen a previously denied and now final decision denying service connection for a right shoulder disability.

Whether new and material evidence has been submitted sufficient to reopen a previously denied and now final decision denying service connection for a right elbow disability.  


REPRESENTATION

Appellant represented by:	Ida L. Tyree-Hyche, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, and a subsequent August 2008 rating decision by the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2015).

In the instant case, the Veteran was initially denied service connection for a right shoulder condition in a December 1998 rating decision because the record did not show evidence of a current disability which was incurred in or aggravated by military service.  In January 2004, the Veteran was denied service connection for right elbow pain because, although he was noted to complain of elbow pain in VA treatment records from August 2002, there was no evidence of an in-service incident, illness or injury which may be linked to that pain, and no evidence of a medical nexus between the present pain and his active service.  The Veteran failed to perfect an appeal as to those decisions, and they became final.

In July 2006, the Veteran sought to reopen the previously denied claims on appeal.  In his claim to reopen he stated that he had received ongoing treatment for those conditions at the VA Medical Center (VAMC) in Birmingham, Alabama.  In March 2007, the RO in Columbia, South Carolina issued a rating decision which declined to reopen the claims.  In August 2007, the Veteran submitted a statement indicating his desire to continue pursuing the claims and again reiterating that he had obtained treatment at, and continued to be treated for the conditions at the VAMC in Birmingham.  He also reported worsening of the conditions for which he claimed treatment at the VAMC in Birmingham.  The Veteran specifically reported that those records contained new and material evidence pertaining to his claims.  In August 2008, the RO in Montgomery issued a second rating decision which affirmed the March 2007 decision and again declined to reopen the claims on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  Specifically, VA must obtain relevant medical treatment or examination records at VA health-care facilities, if the claimant furnishes sufficient information to locate those records.  38 U.S.C.A. §§ 5103A(c)(2); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

The Board has reviewed the evidence of record and, although some minimal records are available for the period where the Veteran claims ongoing treatment for a right shoulder and elbow condition, no records pertaining to those specific conditions can be located.  Neither is there any definitive documentation indicating that such records do not exist.  Therefore, the Board cannot determine that the ROs that adjudicated the claims to reopen took reasonable efforts to obtain all possible VA treatment records before adjudicating the issues on appeal.  

Accordingly, a remand is necessary for the AOJ to make reasonable efforts to obtain the Veteran's complete VA treatment records.



Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of his right to submit additional private and VA treatment record which would show evidence of (1) a present right shoulder condition, (2) that the present right shoulder condition is related to active service, (3) that his present right elbow pain is related to active service.

2. Thereafter, obtain any outstanding VA treatment records at VA facilities, including, but not limited to, updated records from the Birmingham VAMC, dated from January 2004 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence of such records must be verified and documented in the record and the Veteran notified accordingly.  

3. After completion of the above development, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




